Citation Nr: 1222789	
Decision Date: 06/29/12    Archive Date: 07/10/12	

DOCKET NO.  10-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma and squamous cell carcinoma (claimed as skin cancer) secondary to ionizing radiation exposure.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Florida Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and C.P.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions denying entitlement to the benefits sought.

With regard to the claim for service connection for a psychiatric disorder, a review of the record reveals that service connection for a personality disorder was denied by the St. Petersburg RO in November 1968.  The Veteran was apparently informed of the rating decision by communication later that month in which reference was made to "recent VA examination."  In a November 1996 communication, the Veteran was informed that a letter dated in July 1968 informed him that his "nervousness condition" had not been incurred in or aggravated by service.  He was told that he had one year from the date of that letter to appeal or disagree with that decision.  The one-year limit had expired, and the decision, therefore, became final.  He was told that he could reopen his claim at any time by submitting evidence not previously considered that would tend to support his claim.  The record contains that rating action and reveals that appellant was notified of the decision.

Received in September 2007 was a statement from the Veteran in which he indicated he was seeking service connection for PTSD secondary to experiences he had while stationed at March Air Force Base in California in 1955.  The Board notes that, when an appellant, who is a lay person, claims entitlement to service connection for a particular disability, he is claiming entitlement to service connection for the symptoms of that disability regardless of how it is diagnosed.  Therefore, a claim for service connection for PTSD encompasses a claim for service connection for all currently diagnosed disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a Veteran is not competent to self-diagnose an illness and that a liberal reading of any claim requires the VA to include all pertinent diagnoses).  The decision set forth below grants the application to reopen a claim for service connection for a psychiatric disability, to include PTSD.  The underlying issue for service connection for that disorder is addressed in a remand at the end of the decision below and is REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, DC.

With regard to the claim for service connection for prostate cancer, service connection was denied by rating decision dated in April 2000.  The Veteran appealed the decision denying his claim for service connection for prostate cancer and was issued a statement of the case in February 2003.  The Veteran did not submit a Form 9 following the issuance of the statement of the case.  Received in November 2007 was a communication in which the Veteran stated that he had prostate cancer.  He was informed by letter dated in December 2007 that VA would work on his submitted application for issues that included reopening his claim for service connection for prostate cancer.  The Board will, therefore, review the record to determine whether new and material evidence has been received in order to reopen the previously denied claim of entitlement to service connection for prostate cancer.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).




FINDINGS OF FACT

1.  Basal cell carcinoma and/or squamous cell carcinoma were not first manifested in service or within the initial post service separation year.  

2.  Basal cell carcinoma and/or squamous cell carcinoma are not presumptively due to or shown to be the result of inservice ionizing radiation exposure; basal cell carcinoma and/or squamous cell carcinoma, diagnosed many years following service discharge, are unrelated to disease, injury, or event of service origin. 

3.  A November 1968 rating decision last denied the claim of entitlement to service connection for "nerves."  The Veteran was notified of the denial action and did not initiate a timely appeal.

4.  A claim for service connection for PTSD was received in November 2007.

5.  Evidence received since the 1968 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD; such evidence is not cumulative or redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  

6.  By rating decision dated in April 2000, service connection for prostate cancer as a result of exposure to ionizing radiation was denied.  Following the issuance of a statement of the case, the Veteran did not file a timely Form 9.  That decision, therefore, became final.

7.  Evidence received since the 2000 rating decision denying service connection for prostate cancer is cumulative or redundant of evidence already of record.





CONCLUSIONS OF LAW

1.  Basal cell carcinoma and squamous cell carcinoma were not incurred in or aggravated by service; basal cell carcinoma and squamous cell carcinoma may not be presumed to have been incurred in service as a chronic disease or as a disease subject to the presumption of service connection due to radiation risk activity.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).

2.  In November 1968 the RO denied entitlement to service connection for "nerves."  That decision is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  As evidence received since the 1968 rating decision is new and material, the criteria for reopening a claim for service connection for chronic acquired psychiatric disability, to include PTSD, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  By rating decision dated in April 2000, service connection for prostate cancer as a result of exposure to ionizing radiation was denied.  That decision is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

5.  As evidence received since the May 2000 rating decision is not new and material, the criteria for reopening a claim for service connection for prostate cancer as a result of exposure to ionizing radiation are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties on the part of VA to notify and assist claimants for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to claims to reopen, VA is to inform the claimant of the evidence and information necessary to reopen a claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the bases for the denial of the previous decision and identify the evidence that would substantiate the element or elements of a service connection claim that are lacking in the instant case.  Id.  

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this case, with regard to the claim for psychiatric disability, the claim to reopen is being granted.  The underlying issue of service connection for a psychiatric disorder is addressed in a Remand at the end of the decision below.  

With regard to the claim for prostate cancer, the claim to reopen is not granted.  The Board finds that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal with regard to this matter.  The Veteran was informed in letters, including one dated in May 2008, that he was to provide a full description of his duties in service while a participant in any radiation risk activity.  The Service Department was contacted and was asked to provide information with regard to the Veteran's claimed exposure to ionizing radiation.  Information from the Service Department has been provided and has been reviewed in conjunction with the claim.  Also, the Veteran had the opportunity to provide testimony on his own behalf at a hearing before the undersigned in May 2012.  A transcript of the proceedings is of record and has been reviewed.  

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by VA or by the Veteran, and there is no other specific evidence to advise him to obtain with regard to his claims for prostate cancer and skin cancer.  Accordingly, appellate review may proceed on these issues without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations With Regard to Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, a determination of service connection requires a finding of the existence of a current disability and a determination of the relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67-71 (1997).  First, there are certain diseases that are presumptively service connected when specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  

Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the diseased diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following:  (i) Leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gallbladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary glands; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lungs; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to that provision "radiogenic disease" is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation.  38 C.F.R. § 3.311(b)(2).

There are three prescribed radiation-risk activities:  (i) onsite participation in a test involving the atmospheric detonation of a nuclear device; (ii) the occupation of Hiroshima or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; and (iii) internment as a prisoner of war in Japan during World War II.  Id.

Basal Cell Carcinoma and Squamous Cell Carcinoma 
(Claimed as Skin Cancer)

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for skin cancer.

The Board finds that basal cell carcinoma and squamous cell carcinoma were not first manifested in service or within the initial post separation year.  The medical evidence shows no diagnosis of basal cell carcinoma or squamous cell carcinoma in service or for years thereafter.  Service treatment records show no complaints of or treatment for skin-related problems.  Indeed, the post service medical evidence makes no reference to any problems with the skin until just the past few years, a time many years following service discharge.  At the time of private hospitalization in February 2002 for a syncopal episode, the Veteran's past medical history reflected that he had been in his "usual good health" except for that condition.  No health-care professional has associated the Veteran's skin cancer with his active service in the 1950's.  

The Veteran essentially maintains that his skin cancer is secondary to his reported ionizing radiation exposure.  However, communications from the Department of the Air Force report no evidence of the Veteran having been exposed to nuclear radiation at any time during his military service.  In a communication dated in January 2009, the Chief of the Air Force Radioisotope Committee Secretariat at the Air Force Medical Support Agency in the Office of the Surgeon General, stated that a review of the historical records had been conducted.  The Air Force Safety Center was contacted and confirmed that there were three B-47 accidents, but they "contained no nuclear payloads, during the Veteran's tenure.  As such, no dose was given for the Veteran."  The record also contains a communication dated in April 2003 from the same facility.  At that time research was done through the United States Air Force Master Radiation Exposure Registry for records of radiation exposure monitoring.  No external or internal exposure data was found at the registry for the Veteran.  Information was also requested from the Air Force Safety Center regarding possible exposure to radiation from nuclear weapons.  It was indicated that the safety center stated the Veteran would not have received a significant dose as a result of any service at March Air Force Base.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for skin cancer.  Communications from the Air Force reflected that the skin cancer did not result from any exposure to ionizing radiation in service.  As such, service connection is not warranted under the provisions of 38 C.F.R. § 3.311.  Likewise, the more probative evidence of record reflects that the skin cancer did not result from any disease, injury, or event in service.  Accordingly, the claim with regard to this issue is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Applications to Reopen Previously Denied Claims of Service Connection 
for Prostate Cancer and a Psychiatric Disability

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  Once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. §§ 5108, 7105.  If a notice of disagreement is not filed within the prescribed period, the action or determination shall become final, and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2011).

Under the pertinent law and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence has been presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), changes the analysis of a claim to be reopened by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material evidence standard.  The Court indicated the phrase must be reviewed as "enabling" reopening a claim, rather than "precluding."  Id.  In that case, it was indicated the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  However, in determining whether the low threshold is met, consideration need not be limited to consideration as to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or with consideration of an alternative theory of entitlement.  Id. at 118.  

In determining whether the evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) to Veteran.

Psychiatric Disability

With regard to the psychiatric disability, a review of the record reveals that by rating decision dated in November 1968, service connection for "nerves" was denied.  It was determined the Veteran had a passive-aggressive personality disorder.  A personality disorder is not a disease or injury within the meaning of applicable legislation providing for VA benefits.  38 C.F.R. § 3.303(c).  Such information was based on review of the service treatment records and the report of a psychiatric examination accorded the Veteran by VA in September 1968.  At that time the Veteran stated that "my nerves bother me."  He indicated he was hospitalized by VA in July 1968 for 11 days for "ulcers mainly, and nerves."  The Veteran was accorded examination at that time and his diagnosis was passive-aggressive personality, passive-aggressive type.  The record for review at that time also included a June 1968 statement from a private physician who indicated that he saw the Veteran that month for ulcer-type symptoms and "severe nervousness."  He gave the Veteran medication to control his symptoms.  

When the Veteran reopened his claim for service connection for a psychiatric disorder in September 2007, he stated that he had PTSD that was secondary to a B-47 crash at March Air Force Base in California in 1955.  He stated that he witnessed bodies and the stress of the job that he claimed included disarming a nuclear weapon "haunts me today."  The January 2009 rating decision denying service connection for PTSD reflected a review of the available evidence did not document a plane crash occurred during the time period the Veteran was assigned to the March Air Force Base in California.  However, the Board notes that the record contains an undated communication from the Headquarters Air Force Safety Center of the Department of the Air Force that was received by VA in late December 2002 or early January 2003.  It was indicated that information available to that facility reflected the Veteran was assigned to the 807th Air Base Group at March Air Force Base as an Air Force firefighter from November 1954 to March 1957.  It was reported that "it is very likely he [the Veteran] did respond as a firefighter to one of three B-47 accidents during his tenure at March AFB."  This is new and material evidence sufficient to reopen the claim.

The Veteran has not been accorded an examination for rating purposes for a psychiatric disability, to include PTSD.  The duty to assist the Veteran includes an obligation to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These are:  1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's assertions and the communication from the Department of the Air Force, and also mindful of the low threshold for examination under McLendon, examination is required.  This will be addressed in a remand at the end of the decision below.

Prostate Cancer

A review of the record with regard to this issue discloses that by rating decision dated in April 2000, service connection for prostate cancer as a result of claimed exposure to ionizing radiation was denied.  It was indicated that a review of the service records failed to show exposure to ionizing radiation during service.  It was determined the condition did not happen in service and had not been aggravated or caused by service.  The Veteran was then issued a statement of the case on this matter in February 2003.  It was indicated that VA had found no basis in the available evidence of record to establish service connection for prostate cancer.  To that time VA had not been able to verify the Veteran's allegation of exposure to radiation during his time in the Air Force.  Notation was made that the Veteran had indicated exposure to radiation while stationed at March Air Force Base in California, but no response had been received to multiple requests from VA for radiation exposure information from the Service Department.  The Veteran did not file a timely substantive appeal.  Therefore, that decision became final.  38 C.F.R. § 20.200 (2011).  

A statement from the Veteran dated in November 2007 was construed as a claim to reopen his previously denied claim of service connection for prostate cancer.  

However, the evidence that has been associated with the claims file since the prior denial is strongly against the Veteran's claim.  Received in December 2002 was a communication from the Headquarters of the Air Force Safety Center at the Department of the Air Force.  It reflected that the Veteran was assigned to March Air Force Base as an Air Force firefighter between 1954 and 1957.  It was indicated that as a firefighter the Veteran would not have routinely, if ever, been exposed to intrinsic radiation.  All medical and personnel records from the National Personnel Records Center were reviewed and it was determined that the Veteran was not involved in any activity that would have exposed him to radioactive metal.  It was acknowledged that the Veteran was a firefighter who likely responded to any 1, 2, or all 3 B-47 accidents during his tenure at March Air Force Base.  However, information available to the Safety Center reflected no nuclear payloads were aboard any of the B-47 aircraft at the time the accidents occurred.  It was noted that the Air Force did not routinely perform continuous radiation dosimetry monitoring for individuals in units that performed nuclear weapon maintenance, loading, rendering safe procedures, or transportation operations, because the expected exposures were well below guidelines that would have necessitated that type of monitoring.

Additionally, in an April 2003 communication, the Chief of the Radiation Protection Division and United States Air Force Radioisotope Committee Secretariat at the Air Force Medical Operations Agency of the Office of Surgeon General of the Air Force, stated that research of the Air Force Master Radiation Exposure Registry for Records of Radiation Exposure Monitoring found no external or internal exposure data for the Veteran.

The Board finds the communications from the Service Department to be of much more probative weight than the statements from the Veteran as to any nuclear weapons being aboard any of the aircraft that went up in flames during his time at the March Air Force Base.  The Board notes that in cases involving verification of a person's service, findings by a service department verifying or denying the service are binding and conclusive on VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Duro v. West, 2 Vet. App. 530, 532 (1992).

Thus, there is no additional evidence in the Veteran's favor so as to warrant a grant of service connection under any theory, including that prostate cancer resulted from reported exposure to ionizing radiation in service.  Prostate cancer was not first manifested in service or for years following service separation.  The records reflect that many years elapsed between service and the onset of any abnormal prostate-related findings.  In view of the lack of any supporting documentation, the claim to reopen a previously denied claim of entitlement to service connection for prostate cancer is denied.  


ORDER

Service connection for basal cell carcinoma and squamous cell carcinoma (claimed as skin cancer) is denied.

New and material evidence having been received, the request to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for prostate cancer is denied.

REMAND

The Board's review of the claims file reveals that further action on the claim for service connection for an acquired psychiatric disorder, on the merits, is warranted.  This portion of the case is, therefore, REMANDED for the following actions:

1.  The Veteran should be accorded an examination by a physician with appropriate expertise to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  The claims file must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  Any appropriate testing, to include psychological testing, should be undertaken in connection with the claim, and all psychiatric symptoms found to be present should be diagnosed.  In the examiner's report, he or she should provide an opinion as to whether the Veteran has a chronic acquired psychiatric disorder, to include PTSD, that is related to his active service.  With regard to each diagnosed psychiatric disorder currently present or present at any time after the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The rationale for any opinion expressed should be provided.  The examiner is advised the Veteran is competent to report symptoms and that his reports must be taken into account in formulating the requested opinion.  If the examiner says he or she cannot provide a diagnosis without resort to speculation, he or she should provide reasons why this is so outside the norm that an opinion cannot be expressed.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded the appropriate opportunity to respond.  The matter should then be returned to the Board, if otherwise in order, for appropriate review.  

3.  The Veteran and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending a requested VA examination may result in an adverse determination.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


